DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This action is in reply to the communications filed on June 7, 2022.  The Applicant’s Amendment and Request for Reconsideration has been received and entered. 
	Claims 1-14 and 16-23 are currently pending.  Claims 1 and 9-14 have been withdrawn in response to the restriction requirement.  Claim 15 has been cancelled.  Claims 2-8 and 16-18 have been amended. Claim 23 is newly added.  Claims 2-8 and 16-23 have been examined in this application.  

Response to Arguments
Applicant’s amendments necessitated the new grounds of rejection.
The previous rejections of claims 2-8 and 16-22 under 35 USC 112(b) have been withdrawn in view of Applicant’s amendments.
Regarding the rejection of claims 2-8 and 16-23 under 35 U.S.C. 102(a)(2), Applicant’s arguments have been fully considered but they are not persuasive.  Particularly, Applicant’s arguments are directed to the instantly amended claims and are thus moot in view of the new grounds of rejection.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-8 and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cropper (US PGP 2014/0324981) in view of Dunn (US Pat No 7,912,971).
As per claim 2, Cropper teaches [a] method for managing data assets via a networked system comprising: 
managing first party and third party data assets on a single platform; (Cropper: Fig. 5; Para [0084]; Para [0060] (In another embodiment, a media sharing application 234 may include a real-time image transfer module 244. As discussed herein, a provider, end-user, or third party may create video or other content. In some embodiments, such media content may be created and stored locally on a device and then attached to an email or other message, uploaded to a server, or the like.)) 
authorizing access by a user to a user graphical interface layer using a single sign on browser request, wherein a user ID is checked against an organization's directory; (Cropper: Fig. 2; Para [0050]-[0051] (As shown in FIG. 2, one example module of a media sharing application 234 for sharing media or other rich content may include an authentication module 236. The authentication module 236 may be used to ensure that a person providing and/or receiving shared information is the intended provider or recipient, or a person authorized by the authorized provider or recipient. For instance, the authentication module 236 may embed authentication or authorization information in a shared media file, so a user must enter a known password or other credentials to view the video. For instance, the authentication module 236 may embed authentication or authorization information in a shared media file, so a user must enter a known password or other credentials to view the video. As an example, the shared media, or a notification to the user of the availability of the shared media, may include an optional secret key. Such key can prevent third parties from being able to easily view the information provided by the media provider. In another embodiment, such as where the computing system 200 is used in connection with a server or website, the authentication module 236 may require a user login to a particular website and enter his or her user credentials.  Where the authentication module 236 is used by a recipient, the recipient may enter his or her login credentials or otherwise input authentication information, and the authentication module 236 may evaluate the credentials and enable or prevent access if the credentials are accepted or rejected, respectively.); Para [00Para [0064]-[0067])
determining whether the user is an administrative user, an end user or a data asset owner user, wherein the user graphical interface layer will be provided based on a user type;-2-9872588.2GUA04.004 (Cropper: Para [0050]-[0051] (The authentication module 236 may be used to ensure that a person providing and/or receiving shared information is the intended provider or recipient, or a person authorized by the authorized provider or recipient.); Para [0064]-[0067] (Thus, a website providing an interface to both the provider and recipient may provide the media or authorize the recipient to access the media in act 318 if the supplied credentials are correct.); Para [0078]-[0079] (In the user interface 400 of FIG. 4, a recipient may be given the ability to view videos or other media when the recipient is authorized or requested to do so. The recipient may login to a website providing the user interface 400 to determine whether videos are available and/or whether other notifications have been received. For instance, an email, text message, or other notification could be provided to let the recipient know that the information is available and, optionally, enable the recipient to link to the information. In FIG. 4, recently authorized videos may be shown in a new videos pane 402.); Para [0084]-[0085] (A provider may also have information that the provider wants to view with respect to video, audio, presentation or other media data shared with a recipient. For instance, a specialist of some type may share information with one or more people and want to review the information shared, add new information to share, track the recipient's progress in reviewing the information, review third party content for sharing, and the like. FIG. 5 illustrates an example of a display device showing a user interface 500 that may be used when the specialist is a doctor or other medical professional, although a similar interface may be used by many other professionals or specialists, or even any other type of information provider. In this particular embodiment, a provider may login or otherwise access a website or service. In a medical context, the provider may be a doctor, hospital, or other provider.))
opening the user graphical interface for the user, wherein the graphical interface varies depending on whether the user is the administrative user, end user or data asset owner user; (Cropper: (Cropper: Para [0050]-[0051] (The authentication module 236 may be used to ensure that a person providing and/or receiving shared information is the intended provider or recipient, or a person authorized by the authorized provider or recipient. For instance, the authentication module 236 may embed authentication or authorization information in a shared media file, so a user must enter a known password or other credentials to view the video. As an example, the shared media, or a notification to the user of the availability of the shared media, may include an optional secret key. Such key can prevent third parties from being able to easily view the information provided by the media provider. In another embodiment, such as where the computing system 200 is used in connection with a server or website, the authentication module 236 may require a user login to a particular website and enter his or her user credentials.); Para [0064]-[0067] (Thus, a website providing an interface to both the provider and recipient may provide the media or authorize the recipient to access the media in act 318 if the supplied credentials are correct.); Para [0078]-[0079] (In the user interface 400 of FIG. 4, a recipient may be given the ability to view videos or other media when the recipient is authorized or requested to do so. The recipient may login to a website providing the user interface 400 to determine whether videos are available and/or whether other notifications have been received. For instance, an email, text message, or other notification could be provided to let the recipient know that the information is available and, optionally, enable the recipient to link to the information. In FIG. 4, recently authorized videos may be shown in a new videos pane 402.); Para [0084]-[0085] (A provider may also have information that the provider wants to view with respect to video, audio, presentation or other media data shared with a recipient. For instance, a specialist of some type may share information with one or more people and want to review the information shared, add new information to share, track the recipient's progress in reviewing the information, review third party content for sharing, and the like. FIG. 5 illustrates an example of a display device showing a user interface 500 that may be used when the specialist is a doctor or other medical professional, although a similar interface may be used by many other professionals or specialists, or even any other type of information provider.)
registering of data assets by the administrative user, wherein the registering of the data assets includes registering tag services and meta data of the data assets (Cropper: Fig. 5; Para [0084]; Para [0060] (In another embodiment, a media sharing application 234 may include a real-time image transfer module 244. As discussed herein, a provider, end-user, or third party may create video or other content. In some embodiments, such media content may be created and stored locally on a device and then attached to an email or other message, uploaded to a server, or the like.)) 
storing all catalog information of data services available in a meta database, wherein the data services comprise the data assets, instances, services in the system and service related attributes, wherein the data assets are continuously read and updated on the meta database and only the administrative user has permission to catalog and access the create and update capabilities of the data services of the meta database, (Cropper: Fig. 5; Para [0084]; Para [0060] (In another embodiment, a media sharing application 234 may include a real-time image transfer module 244. As discussed herein, a provider, end-user, or third party may create video or other content. In some embodiments, such media content may be created and stored locally on a device and then attached to an email or other message, uploaded to a server, or the like.); Para [0050] (As shown in FIG. 2, one example module of a media sharing application 234 for sharing media or other rich content may include an authentication module 236. The authentication module 236 may be used to ensure that a person providing and/or receiving shared information is the intended provider or recipient, or a person authorized by the authorized provider or recipient.); Fig. 3; [0062]-[0063] (The method 300 may be performed by or within the systems of FIG. 1 or FIG. 2; however, the method 300 may also be performed by or in connection with other systems or devices. In accordance with one embodiment, the method 300 may include an act of creating media (act 302) and storing the created media (act 304). Sometimes the acts 302, 304 may occur simultaneously, although they may also occur in sequence, as shown in FIG. 3. Such acts may be performed by the provider, who shares information with the recipient. Alternatively, media may be created by a third party in act 302. For instance, in the context where the provider is a medical professional, the medical professional may create a personalized video for the recipient, or may create general videos to send to the professional's patients. Alternatively, a drug or medical device manufacturer, or a therapy provider, may create a video or presentation and make the media available to medical professionals.); Examiner notes that the authorized provider, end-user, or third party may be the administrative user has permission.)
maintaining ownership responsibility of each data asset by the data asset owner; (Cropper: Fig. 5; Para [0084]-[0089] (A provider may also have information that the provider wants to view with respect to video, audio, presentation or other media data shared with a recipient. For instance, a specialist of some type may share information with one or more people and want to review the information shared, add new information to share, track the recipient's progress in reviewing the information, review third party content for sharing, and the like.))
providing the end user self-service access to browse or search all of the data assets available in a data store on the single platform 2GUA04.004(Cropper: Fig. 5; Para [0084]-[0089] (A provider may also have information that the provider wants to view with respect to video, audio, presentation or other media data shared with a recipient. For instance, a specialist of some type may share information with one or more people and want to review the information shared, add new information to share, track the recipient's progress in reviewing the information, review third party content for sharing, and the like.); Para [0059] (Thus, a doctor wanting a patient to have information about how to, for instance, properly use a medical device may search for content. Upon finding content from the manufacturer or distributor of the medical device (or others), the doctor could review the information and ultimately send the video or other content to a patient if it would be helpful or educational.); Para [0066] (The recipient may receive an email or other notification (act 310) indicating that content or media is available. The recipient may then proceed to access the media. Optionally, prior to viewing the media, the user may be required to supply his or her credentials (act 312) or otherwise provide some authentication information.); Para [0078]-[0080] (In the user interface 400 of FIG. 4, a recipient may be given the ability to view videos or other media when the recipient is authorized or requested to do so. The recipient may login to a website providing the user interface 400 to determine whether videos are available and/or whether other notifications have been received. If the patient had previously been requested to review videos, those prior videos may also be available in one or more additional panes 404, 406.); Fig. 4; Para [0077]-[0083] (In the user interface 400 of FIG. 4, a recipient may be given the ability to view videos or other media when the recipient is authorized or requested to do so. The recipient may login to a website providing the user interface 400 to determine whether videos are available and/or whether other notifications have been received. If the patient had previously been requested to review videos, those prior videos may also be available in one or more additional panes 404, 406.))
. . . the data owner for approval or rejection to access the selected data asset, wherein if the data owner approves the permission request, the request is processed for delivery to the end user, and if the data owner rejects the permission request, the end user is notified of the rejection and the end user is not allowed access to the selected data asset.  (Cropper: Fig. 2; Para [0050]-[0051]; Para [0064]-[0067] (Regardless of whether the provider wanting to share the information with a recipient creates or merely accesses the media or creates new media, and regardless of where the media are stored in act 304, such an entity may authorize a recipient to view the media or otherwise access the information (act 306). Such authorization may be performed in a number of manners. For instance, the provider may send the media to the recipient (e.g., by email, as an in-app notification, etc.), with the email or notification acting as authorization to access the media. The provider may also associate the media with authorization credentials of the recipient, or with other secret keys, passwords, biometric data, or other authentication data. In another embodiment, the provider may notify a third party (e.g., a website or service provider, etc.) that the media is to be shared with the recipient (which in some embodiments may trigger fees or payments for reviewing and/or sharing third-party content). In that embodiment, accessing a link, website, application, or the like may act as authorization, or it may trigger a request for a provider or a recipient to enter proper credentials.); Para [0078]-[0079] (In the user interface 400 of FIG. 4, a recipient may be given the ability to view videos or other media when the recipient is authorized or requested to do so.))
. . .  the request is processed for delivery to the end user the end user selects and requests the format of the data asset to be delivered, and the data asset is fetched from a trusted information store and transformed into the end user's requested format and delivered to the end user . . . (Cropper: Para [0054]-[0055] (The reporting module 242 can receive, use and provide information in a number of different ways. As noted previously, the reporting module 242 may track whether a recipient reviews information (e.g., by listening, watching, reading, clicking-through, or otherwise viewing the information, etc.). Upon request from the provider, the extent to which the information has been reviewed may be provided to an interface used by the provider, or sent via email, text message, etc. In some embodiments, the reporting module 242 may provide such information in an automated manner. As an example, the reporting module 242 may periodically monitor whether or not a recipient has reviewed information. If the material has not been reviewed after a specified period of time, the system may notify the provider, re-send the information, send a reminder, or some combination thereof. The period of time may be variable, and can even be set by the provider. Additionally, or alternatively, a percentage of completion may be set programmatically or customized by the user so that if the amount reviewed does not exceed the required completion percentage, the provider may be notified, a reminder may be sent, the information may be re-sent, other actions may take place, or some combination of the foregoing.); Para [0032] (Information shared via the network 102 may be provided in a number of different formats or manners. For instance, shared data may be transferred in its entirety to a particular one of the end user devices 104-108. An example may include sharing information over an FTP site or in an email (e.g., as an attachment, as a link to a network address, etc.) so that the data may be downloaded as a file, folder, or the like. In still another embodiment, however, the information may be provided in portions. One example may include streaming of data so that portions of data are provided at any time. As also discussed herein, streaming of data may allow review of the data to be monitored. For instance, if a user stops streaming data, the server 110 or another component may determine what portion of data was provided and what portion of data was not provided and thus not reviewed by an end user.); Para [0066]-[0067]; Para [0078]-[0083](In the user interface 400 of FIG. 4, a recipient may be given the ability to view videos or other media when the recipient is authorized or requested to do so. The recipient may login to a website providing the user interface 400 to determine whether videos are available and/or whether other notifications have been received. For instance, an email, text message, or other notification could be provided to let the recipient know that the information is available and, optionally, enable the recipient to link to the information. In some cases, a direct link may be provided to the information so as to bypass or directly access the user interface 400. An email or other message could also attach the video or other information to bypass the user interface 400. For instance, a preferences section 410 of the user interface 400 may include an option to filter videos according to one or more criteria (e.g., date, content, provider, playback status, length, mandatory vs. optional, etc.).))
As established supra, Cropper teaches data owner approval or rejection to access the selected data asset (Cropper: Fig. 2; Para [0050]-[0051]; Para [0064]-[0067]; Para [0078]-[0079]).  Cropper, however, does not explicitly disclose a request to the data owner for approval or rejection to access the selected data asset. Still, one of ordinary skill in the art would have recognized such features to be obvious, as they were well established at the time of invention.  
For example, Dunn teaches:
providing that the end user can request permission to access a selected data asset from the data asset owner to access a selected data asset from the data store; (Dunn: Fig. 1; Col. 9, Lns. 19-41 (In this context, a third party (referred to in FIG. 1 as a web-services client) desires access to some or all of the stored information 102. For example, the client may be an Internet web site or portal that wishes to present a targeted advertisement to the user. In order to select an appropriate advertisement, the client wants access to demographic information regarding the user. Such demographic information is among the stored user-specific information 102. As illustrated FIG. 1, the web-services client submits an access request message 104 requesting access to stored information 102. In one embodiment, the access request message 104 preferably includes one or more parameters that identify a digital identifier of the client, a desired subject matter (e.g., which service and what user-specific information), the desired method of access, and/or the client's reason(s) for requesting access to the information.); Col. 12, Lns. 41-60 (According to one way of implementing the first option, client system 220 sends an appropriate message to web-services provider system 204 (preferably to access control engine 232) requesting that a consent menu be presented to end user 202.))
sending the end user's permission request to the data asset owner user for approval or rejection to access the  data asset selected from the data store on the single platform; (Dunn: Fig. 3; Col. 12, Ln. 41 through Col. 13, Ln. 2 (According to one way of implementing the first option, client system 220 sends an appropriate message to web-services provider system 204 (preferably to access control engine 232) requesting that a consent menu be presented to end user 202. An exemplary consent menu is illustrated and described herein with respect to FIG. 3. Access control engine 232 (or other structure such as a consent engine associated with consent user interface 236) generates a list of options to present to user 202 in a consent menu format on a display associated with the end user's network communication device. In general, the consent options are determined from the client's access request. In one embodiment, the consent options are based on an “intention statement” (not shown in FIG. 2) associated with web-services client system 220. Preferably, the intention statement identifies the reason why web-services client system 220 desires access (e.g., to complete an on-line sale). The consent options also identify the type of information desired (e.g., demographic information 206), and/or the intended method of access (e.g., read only, read/write, and the like). Thereafter, a consent menu is presented to user 202. The consent menu prompts user 202 to authorize or deny the client's access request. If user 202 authorizes the request, access control engine 232 writes an appropriate access rule (line 240) to the access control list associated with the particular user-specific information requested (e.g., access control list 210). If user 202 denies the request, access control engine 232 sends a message to web-services client system 220 denying the requested access.))
the data owner approving or rejecting the end user's request, wherein when the data owner approves the permission request, the request is processed for delivery to the end user the end user selects . . . , and the data asset is fetched from a trusted information store . . . and delivered to the end user, and wherein when the data owner rejects the permission request, the end user is notified of the rejection and the end user is not allowed access to the selected data asset. (Dunn: Fig. 3; Col. 12, Ln. 41 through Col. 13, Ln. 2 (According to one way of implementing the first option, client system 220 sends an appropriate message to web-services provider system 204 (preferably to access control engine 232) requesting that a consent menu be presented to end user 202. An exemplary consent menu is illustrated and described herein with respect to FIG. 3. Access control engine 232 (or other structure such as a consent engine associated with consent user interface 236) generates a list of options to present to user 202 in a consent menu format on a display associated with the end user's network communication device. In general, the consent options are determined from the client's access request. In one embodiment, the consent options are based on an “intention statement” (not shown in FIG. 2) associated with web-services client system 220. Preferably, the intention statement identifies the reason why web-services client system 220 desires access (e.g., to complete an on-line sale). The consent options also identify the type of information desired (e.g., demographic information 206), and/or the intended method of access (e.g., read only, read/write, and the like). Thereafter, a consent menu is presented to user 202. The consent menu prompts user 202 to authorize or deny the client's access request. If user 202 authorizes the request, access control engine 232 writes an appropriate access rule (line 240) to the access control list associated with the particular user-specific information requested (e.g., access control list 210). If user 202 denies the request, access control engine 232 sends a message to web-services client system 220 denying the requested access.))
This known technique is applicable to the method of Cropper as they both share characteristics and capabilities, namely, they are directed to user authorization. 
One of ordinary skill in the art at the time of filing would have recognized that applying the known technique of Dunn would have yielded predictable results and resulted in an improved method.  It would have been recognized that applying the technique of Dunn to the teachings of Cropper would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such permission request features into similar methods.  Further, applying the providing that the end user can request permission to access a selected data asset from the data asset owner to access a selected data asset from the data store and  sending the end user's permission request to the data owner for approval or rejection to access the selected data asset, wherein if the data owner approves the permission request, the request is processed for delivery to the end user, and if the data owner rejects the permission request, the end user is notified of the rejection and the end user is not allowed access to the selected data asset to the teachings of Cropper would have been recognized by those of ordinary skill in the art as resulting in an improved method that would allow users to control access to user-specific information maintained in connection with a service provided by a web-services provider (Dunn: Col. 1, Ln 17 through Col. 2, Ln. 10).

As per claim 3, Cropper/Dunn teach further comprising charging for the access and delivery of the selected data assets. (Cropper: Para [0056]-[0058]( Fees may then also be charged or credited based on any content ultimately selected and shared with one or more recipients. Third parties may charge for use of particular content (e.g., sending of content to another end-user, etc.). Charges may be associated with each use.))

As per claim 4, Cropper/Dunn teach further comprising scheduling of the selected data assets, wherein the scheduling includes a setup for delivery by time or by a data condition. (Cropper: Para [0008] (In one aspect, a video may be initiated and the capturing device may open a connection with the hosting service and start uploading the captured data in real-time. Thus, when it is time to send the information to a recipient, there may be little or no delay in attaching a video, uploading the video, or the like.); Para [0054]); Para [0071])

As per claim 5, Cropper/Dunn teach further comprising the administrative user categorizing the data assets. (Cropper: Figs. 4-5; Para [0081] (Of course, rather than different panes, different windows, lists, or other categories may be provided for playing or viewing available videos or providing information on videos.)

As per claim 6, Cropper/Dunn teach further comprising the end user scoring the selected data assets. (Cropper: Para [0051]-[0055]; Para [0071]-[0074] (tracking))

As per claim 7, Cropper/Dunn teach further comprising the end user commenting on the selected3GUA04.004 data assets.  (Cropper: Para [0006] (The video may be attached to, or linked in, an email message sent to a recipient. Upon receiving the email message, the recipient may see a picture to identify the sender of the video. If then wanting to hear from the person, the recipient can access the video and view the message. Because information is conveyed visually and/or audibly, some people may be more likely to not only retain the information, but may also be more likely to correctly understand the information.); Para [0074])

As per claim 8, Cropper/Dunn teach wherein the authorization of delivery includes accessing external authorization/authentication systems.  (Cropper: Fig. 2; Para [0050]-[0051]; Para [0064]-[0067]); Para [0078]-[0079])

As per claim 16, Cropper/Dunn teach wherein the authorization of the delivery maintains regulatory requirements of first party proprietary data assets when providing data asset authorization.  (Cropper: Fig. 2; Para [0050]-[0051]; Para [0064]-[0067]); Para [0078]-[0079])

As per claim 17, Cropper/Dunn teach wherein the data asset owner removes the users authorization after previously providing authorized access to the user.  (Cropper: Fig. 2; Para [0050]-[0051]; Para [0064]-[0067]); Para [0078]-[0079])

As per claim 18, Cropper/Dunn teach further comprising tracking the data assets viewed and the administrative users, the end users or the data asset owner users viewing the data assets, wherein the end user, the administrative user the data asset owner user all have access to the tracking. (Cropper: Para [0011]; Para [0051]-[0055]; Para [0071]-[0074] (tracking and reporting))

As per claim 19, Cropper/Dunn teach wherein the first party data is proprietary data used internally within an organization and the third-party data is data provided by a third party. (Cropper: Para [0056]-[0064] (provider, end-user, or third party may create video or other content); Para [0089])

As per claim 20, Cropper/Dunn teach wherein a service directory exists of the data store, allowing the end user to search using filters or search fields. (Cropper: Para [0083] (filter mechanism); Para [0088]; Para [0132]; Para [0134])

As per claim 21, Cropper/Dunn teach wherein there are multiple data asset owners for a data asset. (Cropper: Para [0085] (larger provider entity (e.g., a doctor's office, a hospital, an insurance company, etc.))

As per claim 22, Cropper/Dunn teach wherein the end user can browse and search all of the data assets from the end user interface based on the login authorization. (Cropper [0077]-[0083] (As also shown in FIG. 4, the user interface 400 optionally provides access to videos that more than one provider may supply. In this case, the patient may have seen three doctors (e.g., Dr. Barnson, Dr. Yolinda, and Dr. Harper), each of whom supplied some video information for the patient to review. If the patient wanted to view only those videos from a particular doctor or other provider, the patient could click or select the name of the doctor in one of the videos or use another filter mechanism. For instance, a preferences section 410 of the user interface 400 may include an option to filter videos according to one or more criteria (e.g., date, content, provider, playback status, length, mandatory vs. optional, etc.). The preferences section 410 may also provide other options, such as to set account options or logout.))

As per claim 23, Cropper/Dunn teach wherein the data asset fetched from the trusted information store is raw data that is transformed into the end user's requested format. (Cropper: Para [0047]; [0054]-[0055]; Para [0032]; Para [0066]-[0067]; Para [0078]-[0083]; Para [0125]; Fig. 9)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rizvi, S. Z. R. (2015). ReBAC2015: Interoperability of relationship- and role-based access control. (https://dialog.proquest.com/professional/docview/1923428676?accountid=131444) Rizvi, S. Z. R. (2015). ReBAC2015: Interoperability of relationship- and role-based access control (Order No. 10630481). Available from ProQuest Dissertations and Theses Professional. (1923428676). Retrieved from https://dialog.proquest.com/professional/docview/1923428676?accountid=131444 Rizvi, S. Z. R. (2015). ReBAC2015: Interoperability of relationship- and role-based access control (Order No. 10630481). Available from ProQuest Dissertations and Theses Professional. (1923428676). Retrieved from https://dialog.proquest.com/professional/docview/1923428676?accountid=131444

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER V LEE whose telephone number is (571)272-4778. The examiner can normally be reached Monday - Friday 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY A. SMITH can be reached on (571)272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER V LEE/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625